Citation Nr: 0504841	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-31 011	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for mandibular joint 
condition.  

2.  Entitlement to service connection for a right hip 
condition.  

3.  Entitlement to service connection for a back condition.  


ATTORNEY FOR THE BOARD

G. Jivens-McRae, Counsel




INTRODUCTION

The veteran served on active duty from July 1977 to 
July 1981.  
This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Philadelphia, Pennsylvania, Department of Veterans Affairs 
(VA) Regional Office (RO), which denied the aforementioned 
claims.  A notice of disagreement (NOD) was received by VA in 
May 2003.  A statement of the case (SOC) was issued in 
October 2003.  A substantive appeal (VA Form 9) was received 
in October 2003.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been obtained.  

2.  A mandible joint condition is not attributable to an 
injury or disease in service.  

3.  There is no competent evidence linking any current back 
or hip disability to service or any service connected 
disability.  


CONCLUSIONS OF LAW

1.  A mandible joint condition was not incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(b) (2004).  

2.  A right hip disorder was not incurred in or aggravated by 
service, nor is it due to service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b), 
3.310 (2004).  

3.  A back disorder was not incurred in or aggravated by 
service, nor is it due to service connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(b) 
(2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act

The Board must first address the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  

First, VA has a duty to notify the veteran and his 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. 
§§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) (2004).  
Information means non-evidentiary facts, such as the 
claimant's address and Social Security number or the name and 
address of a medical care provider who may have evidence 
pertinent to the claim.  See 38 C.F.R. § 3.159(a)(5) (2004).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2004).  

With respect to VA's duty to notify, the rating decision on 
appeal, together with the statement of the case adequately 
informed the veteran of the types of evidence needed to 
substantiate his claim for service connection.  Furthermore, 
the RO sent a September 2002 letter to the veteran, which 
asked him to submit certain information, and informed him of 
the elements needed to substantiate his claim.  In accordance 
with the requirements of the VCAA, the letter informed the 
veteran what evidence and information VA would be obtaining, 
and essentially asked the veteran to send to VA any 
information he had to process the claim.  The letter also 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  Therefore, the Board 
finds that the Department's duty to notify has been fully 
satisfied.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims discussed the 
statutory requirement in 38 U.S.C.A. § 5103(a) that VCAA 
notice be sent to a claimant before the initial adjudication 
of his claim.  The VCAA notice was sent in September 2002, 
prior to initial adjudication of the claim.  The veteran was 
also provided an opportunity to testify at a hearing, which 
he declined.  

With respect to VA's duty to assist the veteran, the veteran 
has not identified any additional evidence pertinent to his 
claim that could be obtained and that was not already of 
record, and there are no known additional records to obtain.  
There is nothing further that can be done in this respect.  
In this regard, the veteran identified treatment by a private 
chiropractor whose records the RO was unsuccessful in 
obtaining after two attempts.  The veteran was advised of 
this, but he provided no additional information.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  

Examinations were not provided as there is no competent 
evidence showing that the veteran has the claimed conditions.  
The veteran had tooth extractions in service, and complained 
of back pain on two occasions, but he has not submitted 
additional medical evidence that he has a current mandibular 
joint condition or that he has any back disability.  
Therefore, an examination is not required.  

The Board finds that VA has satisfied its duties to inform 
and assist.  

II.  Service Connection

The veteran contends that he has a mandibular joint condition 
incurred a result of extraction of his wisdom teeth in 
service.  He also contends he has back and hip disorders that 
were caused by his service connected foot disabilities.  

In seeking VA disability compensation, the veteran seeks to 
establish that current disability results from disease or 
injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131.  Such a disability is called 
"service connected." 38 U.S.C.A. § 101(16).

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a) (2004).  

Disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  

Regarding his jaw, service medical records show that the 
veteran underwent extraction of tooth number 1 in 
January 1979.  Tooth number 32 was removed by surgery in 
February 1980.  It is also indicated that the veteran had 
removal of an impacted tooth number 17, in March 1980.  On 
separation examination of March 1981, he was dentally 
qualified, but not seen by a dental officer.  Clinical 
evaluation of the face and mouth proved normal.  No findings, 
treatment, or diagnosis related to his jaw was made.  

After service, the veteran was seen by a VA physician in 
August 2002.  He noted during the examination that he had 
occasional left jaw pain since his wisdom tooth was extracted 
several years earlier.  No findings, treatment, or diagnosis 
was made in connection with his left jaw.  

On this record, it is clear that the veteran had extraction 
of wisdom teeth while on active duty.  There is no medical 
evidence, however, that he sustained some type of 
misalignment of the jaw as a result of the tooth extractions.  
On separation from service, clinical evaluation of his mouth 
and face proved normal.  Since service, the medical evidence 
of record does not show that the veteran has undergone 
treatment or has any diagnosis related to a misaligned jaw, 
or any mandible joint disorder.  In order to prevail on a 
claim for service connection, there must be current evidence 
of the claimed disability.  See Brammer v. Derwinski, 3 Vet. 
App. 223 (1992).  There is no competent medical evidence of a 
mandibular joint condition.  The only evidence that the 
veteran has a mandibular joint condition as a result of 
service in the veteran's own statements of such.  It is well 
established that laypersons cannot provide competent evidence 
when an expert opinion is required, as is the case with 
establishing the etiology or diagnosis of a medical 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  Based on the foregoing, service connection for a 
mandibular joint condition, cannot be granted.  Accordingly, 
the appeal in this regard is denied.  

With regard to a hip disability, the veteran's service 
medical records show no relevant complaints, and there were 
no musculoskeletal abnormalities noted when he was examined 
in connection with his discharge from service.  Likewise, 
there are no post service medical records reflecting any 
complaints or findings related to the hip.  When the veteran 
was seen at a VA hospital in 2002, he made no mention of any 
hip complaints.  

As indicated above, absent evidence of a current disability, 
there is no basis upon which to establish service connection.  
Here, there is no competent evidence of any right hip 
disability, and the veteran does not have the medical 
expertise to establish its existence.  Under these 
circumstances, service connection can not be granted and the 
appeal is denied.  

With respect to the back, the veteran's service medical 
records reflect two occasions when he was seen for back pain 
complaints.  The first in February 1979, and the second in 
February 1981.  When examined in connection with his 
discharge from service in March 1981, however, it was noted 
that the spine was normal on clinical evaluation.  
Thereafter, (a period of more than 20 years) there has been 
no medical evidence presented showing back complaints or the 
presence of a back disorder.  When the veteran was seen at a 
VA hospital in 2002, he made no mention of any back 
complaints.  

On this record, the Board concludes there is no competent 
evidence showing the current presence of the claimed 
disability.  In view of that, and because the veteran does 
not have the medical expertise to establish the presence of 
the claimed condition, a basis upon which to grant service 
connection has not been presented.  Accordingly, the appeal 
is denied.   


ORDER

Service connection for a mandibular joint condition is 
denied.  

Service connection for a right hip disorder is denied.  

Service connection for a back disorder is denied.  


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


